                                                           Case 2:17-cv-01512-APG-GWF Document 50 Filed 11/28/18 Page 1 of 5



                                                       1   Jeffrey Willis, Esq.
                                                           Nevada Bar No. 4797
                                                       2   Holly E. Cheong, Esq.
                                                       3   Nevada Bar No. 11936
                                                           SNELL & WILMER L.L.P.
                                                       4   3883 Howard Hughes Parkway, Suite 1100
                                                           Las Vegas, NV 89169
                                                       5   Telephone: (702) 784-5200
                                                           Facsimile: (702) 784-5252
                                                       6   Email: jwillis@swlaw.com
                                                                   hcheong@swlaw.com
                                                       7
                                                           Attorneys for Plaintiff/Counter-Defendant HSBC Bank,
                                                       8   USA, National Association, as Trustee for Mortgageit
                                                           Securities Corp. Mortgage Loan Trust, Series 2007-1,
                                                       9   Mortgage Pass-Through Certificates
                                                      10                                UNITED STATES DISTRICT COURT
                                                      11                                        DISTRICT OF NEVADA
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   HSBC BANK, USA, NATIONAL
                    Las Vegas, Nevada 89169




                                                           ASSOCIATION, AS TRUSTEE FOR                       Case No.:   2:17-cv-01512-APG-GWF
                         LAW OFFICES

                          702.784.5200




                                                      14   MORTGAGEIT SECURITIES CORP.
                               L.L.P.




                                                           MORTGAGE LOAN TRUST, SERIES
                                                      15   2007-1, MORTGAGE PASS-THROUGH
                                                           CERTIFICATES, a national banking               STIPULATION AND ORDER TO ALLOW
                                                      16   association;                                   HSBC BANK, USA TO AMEND ITS
                                                      17                                                  COMPLAINT
                                                                                  Plaintiff,
                                                      18   vs.
                                                      19
                                                           SFR INVESTMENTS POOL 1, LLC, a
                                                      20   Nevada limited liability company; VIA
                                                           VALENCIA/VIA VENTURA
                                                      21   HOMEOWNERS ASSOCIATION, a Nevada
                                                           non-profit corporation; ABSOLUTE
                                                      22   COLLECTION SERVICES, LLC, a Nevada
                                                           limited liability company;
                                                      23
                                                                                  Defendants.
                                                      24

                                                      25   SFR INVESTMENTS POOL 1, LLC, a
                                                           Nevada limited liability company,
                                                      26
                                                                     Counterclaimant/Cross-Claimant,
                                                      27
                                                           vs.
                                                      28

                                                                                                       -1-
                                                           4813-3352-5376
                                                           Case 2:17-cv-01512-APG-GWF Document 50 Filed 11/28/18 Page 2 of 5



                                                       1   HSBC BANK, USA, NATIONAL
                                                           ASSOCIATION, AS TRUSTEE FOR
                                                       2   MORTGAGEIT SECURITIES CORP.
                                                           MORTGAGE LOAN TRUST, SERIES 2007-
                                                       3   1, MORTGAGE PASS-THROUGH
                                                           CERTIFICATES, national banking
                                                       4   association, CITIMORTGAGE, INC.;
                                                           MAGELLAN A. AQUINO, an individual,
                                                       5
                                                                     Counter-Defendant/Cross-Defendants.
                                                       6

                                                       7

                                                       8             Plaintiff/Counter-Defendant HSBC Bank, USA, National Association, as Trustee for
                                                       9   Mortgageit Securities Corp. Mortgage Loan Trust, Series 2007-1, Mortgage Pass-Through
                                                      10   Certificates (“HSBC Bank”), Defendant/Counterclaimant/Cross-Claimant SFR Investments Pool
                                                      11   1, LLC, Defendant Via Valencia/Via Ventura Homeowners Association, and Defendant Absolute
                                                      12   Collection Services, LLC (collectively, the “Parties”), by and through their respective counsel,
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   and hereby stipulate as follows:
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14             1.     Pursuant to FRCP 15(a)(2), the Parties agree that HSBC Bank may file HSBC
                               L.L.P.




                                                      15   Bank’s First Amended Complaint (“Amended Pleading”), a copy of which is attached hereto in
                                                      16   clean and redline format as Exhibit A.
                                                      17             2.     The Parties’ agreement herein shall not be construed in any way to indicate that
                                                      18   the Parties agree with or are stipulating to any of the allegations set forth in HSBC Bank’s
                                                      19   Amended Pleading.
                                                      20             3.     The Parties against whom claims are asserted will have twenty (20) business days
                                                      21   to file a response to HSBC Bank’s Amended Pleading.
                                                      22
                                                           ///
                                                      23
                                                           ///
                                                      24
                                                           ///
                                                      25

                                                      26   ///

                                                      27   ///
                                                      28   ///

                                                                                                           -2-
                                                           4813-3352-5376
                                                           Case 2:17-cv-01512-APG-GWF Document 50 Filed 11/28/18 Page 3 of 5



                                                       1             IT IS SO STIPULATED.
                                                       2
                                                                     DATED this 28th day of November, 2018
                                                       3

                                                       4   By: /s/ Holly E. Cheong                              By: /s/ Jacqueline A. Gilbert
                                                       5        Holly E. Cheong, Esq.                                Jacqueline A. Gilbert, Esq.
                                                                Nevada Bar No. 11936                                 Nevada Bar No. 10593
                                                       6        Snell & Wilmer, L.L.P.                               Kim Gilbert Ebron
                                                                3883 Howard Hughes Parkway, Suite                    7625 Dean Martin Drive, Suite 110
                                                       7        1100                                                 Las Vegas, NV 89139
                                                                Las Vegas, NV 89169                                  jackie@kgelegal.com
                                                       8        hcheong@swlaw.com                                    Attorneys for Defendant/
                                                       9        Attorneys for Plaintiff/Counter-                     Counterclaimant/Cross-Claimant
                                                                Defendant HSBC Bank, USA, National                   SFR Investments Pool 1, LLC
                                                      10        Association, as Trustee for Mortgageit
                                                                Securities Corp. Mortgage Loan Trust,
                                                      11        Series 2007-1, Mortgage Pass-Through
                                                                Certificates
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                                                           By: /s/ Shane D. Cox                                 By: /s/ Ashlie L. Surur
                    Las Vegas, Nevada 89169




                                                                Shane D. Cox, Esq.                                   Ashlie L. Surur, Esq.
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                Nevada Bar No. 13852                                 Nevada Bar No. 11290
                               L.L.P.




                                                      15        Absolute Collection Services, LLC                    Hall, Jaffe & Clayton, L.L.P.
                                                                7485 West Azure Drive, Suite 129                     7425 Peak Drive
                                                      16        Las Vegas, NV 89128                                  Las Vegas, NV 89128
                                                                shane@absolute-collection.com                        asurur@lawhjc.com
                                                      17
                                                                Attorneys for Defendant Absolute                     Attorneys for Defendant Via
                                                      18        Collection Services, LLC                             Valencia/Via Ventura Homeowners
                                                                                                                     Association
                                                      19

                                                      20
                                                                                                      ORDER
                                                      21             IT IS SO ORDERED.

                                                      22

                                                      23
                                                                                                      _______________________________________
                                                      24                                              U.S. DISTRICT
                                                                                                      UNITED  STATESCOURT  JUDGE JUDGE
                                                                                                                      MAGISTRATE
                                                      25
                                                                                                         DATED: 11-29-2018
                                                      26

                                                      27

                                                      28

                                                                                                          -3-
                                                           4813-3352-5376
